Citation Nr: 0828672	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  95-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a pinched neck 
nerve.

2.  Entitlement to an increased evaluation for residuals of a 
left shoulder shell fragment wound, rated 10 percent 
disabling prior to June 2, 2003, 20 percent disabling 
effective June 2, 2003, and 30 percent disabling effective 
September 8, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
December 1962, December 1966 to October 1969 and August 1972 
to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1985 rating decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim for service 
connection for a pinched nerve and which denied his claim for 
a compensable rating for his service-connected disability of 
residuals of a left shoulder, shell fragments wound (minor) 
with a scar ("left shoulder disability").  The veteran 
filed a timely appeal.  

In October 1985, the veteran testified at a personal hearing 
over which a Veterans Law Judge presided at the RO, a 
transcript of which has been associated with the claims 
folder.  In a July 1988 rating decision, the RO increased the 
disability rating to 10 percent for the veteran's left 
shoulder disability, and in a January 1997 rating decision, 
the 10 percent disability rating was corrected to be 
effective as of September 25, 1984.  

The appeal has been before the Board four times before.  In 
May 2000, the Board remanded the appeal for further 
development.  Thereafter, in a September 2003 rating 
decision, the RO increased the veteran's disability rating 
for his left shoulder disability to 20 percent, effective 
from June 2, 2003.  The Board again remanded the appeal for 
further development in August 2004.  In a June 2005 rating 
decision, the RO increased the veteran's disability rating 
for his left shoulder disability to 30 percent, effective 
from September 8, 2004.  

In January 2005, the Board denied both issues in this appeal.  
In November 2006, the Court of Appeals for Veterans Claims 
remanded the appeal to the Board.  In May 2007, the Board 
remanded the appeal for further development.  The RO issued a 
supplemental statement of the case with respect to the left 
shoulder disability in January 2008 and the appeal is once 
again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2007 remand, the Board instructed the RO/AMC to 
provide the veteran's with appropriate medical examinations 
and included specific instructions about what medical 
information was required in the examination reports.  The 
Board also instructed the RO/AMC to readjudicate both issues 
after the examinations were conducted.  Although physical 
examinations were scheduled, the reports did not address all 
of the required matters.  Nor did the AMC readjudicate the 
pinched nerve issue.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2007) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

If the examiners who prepared the August 2007 reports are 
able to provide the missing information without the need for 
another physical examination, they should prepare 
supplemental reports.  But if an additional examination is 
required in order to answer the questions, or if those 
examiners are not available to prepare supplemental reports, 
then the veteran should be scheduled for additional 
examinations.  The RO/AMC must review the medical reports and 
ensure that each of the questions has been answered.  

The veteran is hereby notified that if additional 
examinations are scheduled, it is the veteran's 
responsibility to report for each examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

The veteran's claims folder should be updated with all VA 
treatment records since April 2007 relating to his left 
shoulder disability and to his claimed pinched nerve of the 
neck condition.   

As noted above, in its January 2008 supplemental statement of 
the case, the AMC addressed only the left shoulder disability 
issue and did not readjudicate the pinched neck nerve issue.  
The RO/AMC should readjudicate both issues. 

Finally, for an increased-compensation claim, VA is required, 
at a minimum, to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008); 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008).  If the 
diagnostic codes under which the claimant is rated contain 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores, 22 Vet. App. at 
43-44. 

Here, the notice sent to the veteran did not identify that in 
substantiating his increased rating claim for his disability 
of  residuals of his left shoulder shell fragment wound 
(minor) with scar, evidence of how the residuals of his left 
shoulder disability-involving the scar, muscles, bone, and 
nerves-impact his employment and daily life would be 
helpful.  Such notice should be sent to him.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that provides an explanation 
that in substantiating his increased 
rating claim for his disability of 
residuals of his left shoulder shell 
fragment wound (minor) with scar, evidence 
of how the residuals of his left shoulder 
disability-involving the scar, muscles, 
bone, and nerves-impact his employment 
and daily life would be helpful.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  

2.  Request copies of all of the veteran's 
VA treatment records related to the left 
shoulder and neck dated from April 2007 to 
present.  

3.  After the additional evidence has been 
associated with the claims folder, arrange 
for the same examiners who conducted 
physical examinations in August 2007 to 
provide supplemental reports addressing 
the questions identified below, which were 
not addressed in the August 2007 
examinations.  

If those examiners cannot answer the 
identified questions without an additional 
physical examination of the veteran, or if 
they are not available to prepare 
supplemental reports, then the veteran 
should be scheduled for an additional 
examination.  All indicated studies should 
be performed.  The claims file, including 
a copy of this remand, must be made 
available to and reviewed by the examiner.  

The examiners should be informed that the 
questions relate to the legal criteria 
that must be used for evaluating the 
veteran's disability.  Thus, for each 
question, an answer must be provided or an 
explanation given as to why the question 
cannot be answered.  The examination 
report(s) must provide complete rationale 
for all opinions and must address the 
following matters:

a)  Identify all current manifestations of 
the residuals of the left shoulder shell 
fragment wound.  

If there are other conditions/symptoms 
relating to the left shoulder that are not 
residuals of the veteran's shell fragment 
wound, all such conditions/symptoms should 
also be identified with an explanation of 
why they are not residuals of the service-
connected left shoulder shell fragment 
wound (minor) with scar. 

For example, while the orthopedist noted 
in his August 2007 report that left 
shoulder X-rays showed that the veteran 
has arthritis, it is not clear from that 
report whether the veteran's arthritis of 
the left shoulder joint is a residual of 
the left shoulder shell fragment wound.  
Similarly, it is not clear whether the 
veteran's limited range of motion, 
swelling, or pain are attributable solely 
to the arthritis and/or should be 
considered residuals of the shell fragment 
wound of the left shoulder.  

b)  Answer these specific questions about 
the veteran's residuals of left shoulder 
shell fragment wound (minor) with scar:  

(i) Is there adhesion of the scar to one 
of the long bones, scapula, pelvic bone, 
sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true 
skin covering an area where bone is 
normally protected by muscle?  

(ii) Are there indications on palpation of 
loss of deep fascia, muscle substance, or 
soft, flabby muscles in the wound area? 

(iii)  Do the veteran's muscles swell and 
harden abnormally in contraction?  

(iv)  Is there adaptive contraction of an 
opposing group of muscles?  

(v) Is there diminished muscle 
excitability to pulsed electrical current 
in electrodiagnostic tests? 

(vi) Compared to the sound (right) side, 
is there normal, firm resistance of 
muscle? 

(vii)  Compared to the sound (right) side, 
do tests of strength, endurance, and 
coordinated movement indicate either (A) 
positive evidence of impairment on the 
left side due to the left shoulder shell 
fragment wound? or (B) severe impairment 
of function due to the left shoulder shell 
fragment wound? 

(c)  Does the veteran have a current 
disability of a pinched nerve of the neck?  
If not, no further questions need be 
answered.   If the veteran has a current 
disability of a pinched nerve of the neck, 
answer the following:  

(i) Is there a 50 percent probability or 
greater that the diagnosed pinched nerve 
of the neck is related to an injury, 
disease, or event incurred during the 
veteran's active military service?  The 
examiner should provide complete rationale 
for that opinion.  If the diagnosed 
pinched nerve of the neck is not related 
to active military service, answer 
question (c)(ii), below.  

(ii) Is there a 50 percent probability or 
greater that the diagnosed pinched nerve 
of the neck is related to, or aggravated 
by, the veteran's service-connected 
residuals of a left shoulder shell 
fragment wound (minor) with scar?  

If aggravation is found, the examiner 
should identify the baseline level of 
severity of the pinched nerve of the neck 
disability, pointing to medical evidence 
before the onset of aggravation or the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the current level of severity.  In 
addressing the aggravation question, the 
examiner should also identify any 
impairment which is due to the natural 
progression of the disease.  

4.  The RO/AMC should review the medical 
report(s) to ensure that all of the above 
questions were answered.  

5.  After completing the above action, 
readjudicate both of the veteran's claims.  
Readjudication of the increased rating 
claim should show consideration of the 
principles in Esteban v. Brown, 6 Vet. 
App. 259 (1994), pertinent to separate 
ratings for additional separate 
disabilities.  The RO should consider 
whether the veteran is entitled to 
separate ratings for different muscle 
groups, for nerve damage, for scarring, 
for arthritis, and for any other separate 
and distinctive symptomatology found to be 
a residual of the left shoulder shell 
fragment wound.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
issue the veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

